Citation Nr: 0431715	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  94-39 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for a service-connected psychiatric disorder, which has been 
diagnosed as conversion disorder with anxiety and depressive 
features.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran had active service from May 1953 to April 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1992 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied an 
evaluation in excess of 10 percent for the veteran's acquired 
psychiatric disorder.  In an August 1995 rating decision, the 
RO increased the disability evaluation to 30 percent, 
effective September 16, 1991.

The Board remanded this matter for further development in 
November 1996 and in April 2000.

In a December 2002 decision, the Board denied the veteran's 
claim for a disability rating in excess of 30 percent for his 
service-connected psychiatric disorder.  He appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2003, the Appellee filed an unopposed Motion for 
Remand.  On August 1, 2003, the CAVC granted the Motion for 
Remand and vacated the Board's decision. The CAVC remanded 
the case to the Board for readjudication consistent with the 
motion.

In February 2004 the Board remanded this case for further 
development pursuant to the CAVC's order.  The case is now 
returned to the Board for further consideration. 


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disability, 
shown by the most recent VA examination's findings of no 
psychiatric impairment other than a diagnosis of conversion 
disorder by history, produces mild symptoms as demonstrated 
by his ability to maintain a relationship with his family, 
his involvement in his community, church, and political 
activities, the lack of hospitalizations due to psychiatric 
symptomatology, and a global assessment of functioning (GAF) 
score consistently reported in the 70s, reflecting "mild" 
symptoms.

2.  There is no evidence of flattened affect, speech 
difficulties, panic attacks, difficulty understanding complex 
commands, memory loss, impaired judgment or abstract 
thinking, or disturbance of motivation and mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for an 
acquired psychiatric disorder, which has been diagnosed as 
conversion disorder with anxiety and depressive features, 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West  
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, 4.132, 
Diagnostic Codes (DCs) 9402, 9424, 9440 (1996) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, in this case, the RO denied the claim in 
November 1992 prior to the passage of the VCAA.  Therefore, 
compliance with 38 U.S.C.A. § 5103(a) prior to the decision 
was not possible.  The veteran was not provided with a duty 
to assist letter that specifically complied with the 
provisions of the VCAA until March 2004.  This letter was 
sent to the veteran pursuant to a Remand from the Board in 
February 2004 that found that adequate notice had not been 
given, and ordered a VCAA notice letter be sent to the 
veteran.  The Board's remand was in response to an order by 
the CAVC in August 2003 that vacated and remanded a December 
2002 Board decision for due process compliance with the VCAA.  

The March 2004 compliance letter specifically advised him as 
to what evidence the RO had in its possession and what 
evidence was still needed.  Specifically, the veteran was 
notified that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence. 

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in March 2004, as well as by the 
discussions in August 2002 SSOC and May 2004 SSOC.  By means 
of these documents, the veteran was told of the requirements 
to establish an increased rating for his claim, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  The duty to assist 
letter and the SSOC specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in March 2004, 
his claim was readjudicated based upon all the evidence of 
record in October 2003.  There is no indication that the 
disposition of his claim would not have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  The Board notes that 
this matter has been remanded by the Board on three separate 
occasions in November 1996, April 2000 and in February 2004, 
and that additional development was conducted after each 
remand.    

The RO has obtained the veteran's VA and private outpatient 
records.  Although there is evidence that the veteran was 
receiving recent VA treatment according to a May 2004 VA 
examination, the veteran is not prejudiced by these records 
not being in the file because the examiner reviewed and 
discussed these records and considered and assessed them in 
making his final professional medical assessment of the 
veteran's psychiatric condition.  As the VA examiner is a 
medical professional and rendered his opinon including 
assigning a GAF based on his review of the recent treatment 
records and the examination, the Board relies on this opinion 
of the veteran's current mental health.  Moreover, the 
veteran has not submitted evidence disagreeing with this 
opinion, despite provided the opportunity to do so.   In 
light of this, remanding this matter a fourth time solely to 
obtain these records would result in an undue delay for this 
case, which has been pending for more than ten years and in 
light of the May 2004 examination report providing sufficient 
evidence to adjudicate this matter.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The evidence of record includes several examination 
reports, and the most recent examination report of May 2004 
provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  



II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.  In assessing the degree of disability of a service- 
connected disability, the disorder is viewed in relation to 
its whole history. 38 C.F.R. § 4.1, 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed. Id.

In determining the level of impairment, the disability must 
be considered in the context of the whole-recorded history. 
38 C.F.R. § 4.2, 4.41 (2002).  However, "the regulations do 
not give past medical reports precedent over current 
findings." Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10 (2003).

During the pendency of this appeal, the laws and regulations 
governing the evaluation of mental disorders were changed, 
effective November 7, 1996. See 38 C.F.R. §§ 4.125, 4.126, 
4.130, as amended by 61 Fed. Reg. 52,695-52,702 (October 8, 
1996); see also VAOPGCPREC 11-97.

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

The RO initially rated the veteran's psychiatric disability 
under DC 9402 (conversion disorder).  Under the provisions of 
the old rating schedule, a 10 percent evaluation was to be 
assigned where there has been mild social and industrial 
impairment.  A 30 percent evaluation was warranted for 
definite social and industrial impairment.

In this regard, the Board notes the CAVC's decision in Hood 
v. Brown, 4 Vet. App. 301 (1993), and VAOPGCPREC 9-93, which 
defined definite social and industrial impairment as 
impairment which is "distinct, unambiguous and moderately 
large in degree." A 50 percent evaluation was warranted for 
considerable social and industrial impairment.

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate to have been so adversely 
affected as to result in virtual isolation in the community; 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual had to 
be demonstrably unable to obtain or retain employment. 38 
C.F.R. § 4.132, Diagnostic Code 9402 (1996).

Effective November 7, 1996, the Diagnostic Code for 
conversion disorder was changed to DC 9424.  Under the 
revised criteria, conversion disorder is rated under the 
"General Rating Formula for Mental Disorders,"  38 C.F.R. § 
4.130 (2003).  These criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. According to the applicable rating 
criteria, when evaluating a mental disorder, the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a) (2003).

In addition, the evaluation must be based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2003).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  DSM-IV.  GAF scores 
ranging from 71-80 reflect that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002).

After thoroughly reviewing the evidence on file, the Board 
concludes that an evaluation in excess of 30 percent for the 
veteran's service-connected conversion disorder is not in 
order under either the old or revised criteria.  

The veteran filed the immediate claim on appeal in September 
1991.  The evidence submitted in conjunction with this claim 
includes outpatient treatment records showing that the 
veteran received treatment on a fairly regular basis with 
multiple physical complaints, which has been essentially 
unchanged over a number of years.  He was seen with 
complaints of feeling tense and requested medication in 
November 1989.  He was said to be stable with medication in 
February 1990.  He was described as "more or less stable" in 
an August 1990 treatment record.  A March 1991 treatment 
record again described the veteran's mental condition as 
stable on medication, and the diagnosis was "dysthymic 
disorder."  A May 1991 record revealed complaints of poor 
concentration and attention span, but no other significant 
findings reported other than no side effects to medication.  
A September 1991 record revealed that he was screened for 
social work services and did not identify any social problems 
that would justify social work services.  The symptoms 
reported in these treatment records most closely resemble the 
criteria for a 30 percent rating.  

A March 1992 VA examination report reflects that even the 
more serious symptoms described at that time warrant no more 
than a 30 percent rating.  Specifically, the veteran reported 
depressive feelings, feelings of low self-esteem, and at 
times a death wish due to sexual impotency.  As a 
consequence, he tried to get involved in different activities 
within his community and in his neighborhood and spent very 
little time at home.  Mental status examination revealed that 
he was well-developed, well-nourished, cleanly dressed and 
groomed, hypoactive with a sad facial expression, 
cooperative, relevant, coherent, and logical to questioning, 
had somatic complaints, and was not delusional, 
hallucinating, or homicidal.  He was alert and oriented, with 
adequate emotional content, preserved memory, average 
intellectual functioning, fair judgment, and poor insight.  
His level of functioning was noted to be "fair to poor."

While no GAF was reported, the Board notes that the veteran's 
ability to function well within his family and keep active 
within his community, the absence of psychiatric 
hospitalizations, and the absence of psychiatric 
symptomatology reflective of a "considerable impairment" 
(under the old regulations), or symptoms of flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks, difficulty in understanding complex commands, short- 
and long-term memory loss, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships (under the revised regulations), is 
consistent with no more than a 30 percent disability rating 
under the old and revised psychiatric regulations.

VA treatment records from 1992 to 1993 reflects continued 
symptomatology consistent with no more than a 30 percent 
rating.  A June 1992 report reflects no new complaints and 
the veteran was stable on medication.  He was again described 
as "more or less stable" in September 1992.  A January 1993 
mental health record reflects that the veteran had complaints 
of insomnia, but otherwise no significant pathology was 
reported.  He was reported to be "having no new complaints" 
in December 1993.  

VA treatment records from the mid to late 1990's reflected 
continued treatment for psychiatric symptoms that continued 
to be generally mild in nature.  An October 1997 record 
reflects that he had some depressed mood, but was coherent 
and logical in his thought and did not express homicidal or 
suicidal thoughts. 

A finding of "mild" psychiatric symptoms, indicative of no 
more than a 30 percent rating, is further supported by a 
January 1998 VA examination which reflects that the veteran 
reported that he was claiming an increase for benefits 
because his income was insufficient to cover his family's 
needs.  Objective findings revealed him to be clean, 
adequately dressed and groomed.  He was alert and oriented 
times three, but with an anxious mood and constricted affect.  
His attention, concentration and memory were good and his 
speech was clear and coherent.  He did not complain of 
hallucinations and was neither suicidal nor homicidal.  The 
diagnosis was conversion disorder with anxiety features.  
Although he reported feelings of nervousness and "got 
involved in other peoples problems," the GAF was reported at 
75, indicating that psychiatric symptoms were transient and 
expectable reactions to psychosocial stressors and a "no more 
than slight impairment" in social and occupational 
functioning.  Thus, although the veteran experiences certain 
psychiatric symptomatology, the medical evidence is 
consistent with no more than a "mild" psychiatric disorder 
and a 30 percent rating under both the old and revised 
regulations is warranted.

A March 1998 field examination report for social and 
industrial survey reflects that the veteran lived in a clean 
and well maintained house.  The veteran complained that he 
began feeling bad for 5 years since he developed impotency 
and preferred to be alone because he felt people were talking 
about him.  He also expressed feelings that life was not 
worth living.  The field examination revealed that he spent a 
lot of spare time volunteering for community affairs 
including working for a local political campaign.  He also 
spent his time watching television and socializing with his 
neighbors.  

Outpatient treatment records showed that the veteran 
continued receiving treatment from 1998 to 2000 for 
complaints that included psychiatric ones.  In March 1998 he 
was seen with complaints that included depression and 
feelings of boredom, but did not exhibit homicidal or 
suicidal thought.  He was found to have poor insight and 
judgment, although his memory was not impaired.  A January 
1999 record reflects some findings of shallow affect and fair 
insight, although he was coherent with ideas of reference 
present.  He was reported as having "no major complaints" in 
January 2000.  These records continue to show the veteran's 
symptoms to generally be consistent with a 30 percent 
evaluation.  

Other evidence includes a VA examination dated in July 2002.  
At that time, the veteran was noted on objective examination 
to be alert and oriented, showing a full range of affect, 
attention was good, concentration was good, insight and 
judgment were fair, he exhibited good impulse control.  His 
mood was noted to be slightly anxious.   His speech was clear 
and coherent and he was not hallucinating, suicidal or 
homicidal.  It was noted that he was active in politics and 
in church activities and lived with his wife and a 
grandchild.  The Axis I diagnosis was conversion disorder 
with anxiety and depressive features.  While he reported that 
he felt people were laughing at him, and expressed feelings 
of depression and frustration due to impotence, his GAF 
(global assessment of functioning) was reported at 70, 
indicating "mild" symptoms but generally functioning pretty 
well with some meaningful relationships.

The report of the most recent VA examination from May 2004 
included a review of the previous examinations and medical 
records as well as a physical examination which revealed 
findings consistent with no more than a "mild" psychiatric 
disorder consistent with a 30 percent rating under both the 
old and revised regulations.  The examiner noted that the 
veteran had treated in the VA psychiatric clinic within the 
past year with a diagnosis of depressive disorders, and that 
his last visit to the psychiatrist yielded a GAF score of 63.  
Previous examination reports were noted to have shown GAF 
scores between 70 and 75.  He was noted to have retired from 
working as a truck driver in 1996 and was on Social Security 
benefits since age 62.  H was noted to have been married 
since 1958 and was living with his wife, daughter and 
granddaughter.  He denied any marital or family problems.  He 
took care of his yard and was involved in political 
activities.  His neighbors interviewed by a social worker in 
a field survey noted that his behavior was adequate in the 
community and he was helpful to neighbors.  Subjective 
complaints were of multiple aches and pains in his muscles 
and joints that were mild and did not interfere with daily 
living activities.  He reported feeling anxious at times in 
response to every day life stresses.  He reported becoming 
occasionally angry when seeing the rights of others violated 
and insomnia.  None of these complaints interfered with his 
daily living activities.  

Mental status examination revealed him to be appropriately 
dressed with good hygiene and cooperative.  He was 
spontaneous and established eye contact.  He was alert, fully 
aware of the interview situation and in contact with reality.  
There was no evidence of psychomotor retardation or 
agitation.  There were no involuntary tics or other 
movements.  His thought process was coherent and logical.  
There was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions and 
no evidence of hallucinations.  He had no phobias, no 
obsessions, panic attacks or suicidal thoughts.  His mood was 
euthymic and his affect was broad and appropriate.  He was 
oriented times three and his memory was intact.  His judgment 
was good and insight was fair.  The examiner found no 
symptoms on mental status examination that would interfere 
with employment or social functioning.  There was no 
impairment of thought process or communication and no 
evidence of inappropriate behavior.  He was able to maintain 
the basics of daily living.  The Axis I diagnosis was 
conversion disorder by record.  No other mental disorder was 
found.  His GAF score was 70.  

While the Board notes that the treatment records and 
examination reports reflect complaints of depression and 
anxiety, there is no indication that the veteran experienced 
considerable impairment or that he had symptoms of flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks, difficulty in understanding complex 
commands, short- and long-term memory loss, impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, and "difficulty" in establishing and 
maintaining effective work and social relationships.  To the 
contrary, the records reflect that the veteran maintained an 
active social life as well as a good family life.  Although 
he was retired, the evidence does not reflect that this was 
due to his psychiatric complaints.  

In particular, the findings from the May 2004 VA examination 
reflect that the veteran currently is shown to have no 
psychiatric symptomatology shown to interfere with social or 
industrial functioning.  His GAF score was 70 and the 
diagnosis only diagnosed conversion disorder by history with 
no active psychiatric pathology diagnosed.  

The Board has considered the veteran's written statements 
that his conversion disorder is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, are more probative than 
the subjective evidence of an increased disability.

In sum, the Board finds that the preponderance of the 
evidence is against a grant of a rating in excess of 30 
percent disabling for the veteran's service connected 
psychiatric disorder.  The Board has considered the 
applicability of the doctrine of reasonable doubt under 38 
U.S.C.A. § 5107(b) in connection with the veteran's claim for 
a total rating; however, as the preponderance of the evidence 
is against the claim, that doctrine is inapplicable.

The Board has also reviewed the record under 38 C.F.R. § 
3.321.  The Board concludes that there is no evidence 
warranting further action on this question.  There is no 
evidence demonstrating that the service-connected psychiatric 
disorder markedly interferes with employment.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to the disability.


ORDER

An increased rating for an acquired psychiatric disorder, 
diagnosed as conversion disorder with anxiety and depressive 
features, in excess of 30 percent disabling, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



